Citation Nr: 1423354	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  11-27 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1978 to March 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Veteran filed an initial claim of entitlement to service connection for residuals of back injury in July 2005, which was denied in an August 2005 rating decision by the RO.  In April 2010, the Veteran submitted a claim to reopen the issue of entitlement to service connection for a back disability, along with official service department records that were not associated with the record at the time of the August 2005 rating decision.  In the February 2011 rating decision, the RO reopened the claim but denied it on the merits.  The provisions of 38 C.F.R. § 3.156(c) require that the claim be reconsidered, without regard to the finality of the August 2005 rating decision, as any award based all or in part on the additional service department records is effective on the date entitlement arose or the date VA received the previously decided claim (i.e. July 2005), whichever is later.  38 C.F.R. § 3.156(c) (2013).  Hence, the February 2011 rating decision on appeal represents reconsideration of the original July 2005 claim of entitlement to service connection for a back disability.  

In July 2012, the Veteran and his wife testified before the undersigned Veterans Law Judge at a video conference hearing.  A transcript of that hearing is associated with the record.  

In August 2012, June 2013, and April 2014, the Veteran submitted additional evidence directly to the Board with a waiver of initial RO consideration of the evidence.  As such, the evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2013). 



FINDINGS OF FACT

1. The August 2005 rating decision that denied the claim of entitlement to service connection for residuals of back injury is not final as official service department records that had existed and had not been associated with the Veteran's claims file at the time of the rating decision were received subsequent thereto, warranting reconsideration of the claim.

2. The probative, competent evidence is at least in relative equipoise as to whether lumbar degenerative joint disease (arthritis) and lumbar degenerative disk disease with facet arthropathy were incurred in active duty.


CONCLUSIONS OF LAW

1. An August 2005 rating decision that denied the claim of entitlement to service connection for residuals of back injury is not final.  38 C.F.R. § 3.156(c) (2013).

2. Lumbar degenerative joint disease (arthritis) and lumbar degenerative disk disease with facet arthropathy were incurred in active duty.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants entitlement to service connection for lumbar degenerative joint disease (arthritis) and lumbar degenerative disk disease with facet arthropathy, which constitutes a complete grant of the Veteran's claim.  Therefore, no discussion of VA's duty to notify or assist is necessary.

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  The Federal Circuit has held that continuity of symptomatology under 38 C.F.R. § 3.303(b) applies only to chronic diseases listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331, 1338 (2013).  

The Veteran asserts that his current back disability had its onset during active duty and that he has continued to experience the same symptoms since his separation from active duty.

With respect to a current back disability, VA examination reports and private treatment records reflect multiple diagnoses, to include chronic lumbosacral strain, arthritis, and lumbar degenerative disk disease with facet arthropathy, during the pendency of the appeal.  Therefore, the Board finds the record demonstrates a current disability for service connection purposes.

Service treatment records dated in May 1978, August 1993, and May 1995 reflect complaints of low back pain, mid back pain, and back spasms.  In May 1995, a physician diagnosed chronic musculoskeletal mechanical back pain.  As such, the Board finds the evidence establishes an in-service injury for purposes of service connection.

Concerning a nexus between the current back disability and in-service injury, the record contains conflicting medical opinions.  In evaluating the probative value of competent medical evidence, the United States Court of Appeals for Veterans Claims has stated that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  Further, the credibility and weight to be attached to these opinions [are] within the province of the adjudicator.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  As such, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). 

Here, the Board affords some probative value to a December 2010 VA examiner's opinion.  After a review of the evidence and physical examination of the Veteran, the physician's assistant opined that the Veteran's current low back conditions were less likely than not related to his complaints of acute back pain while in service.  The VA examiner found that if a degenerative process had existed from the Veteran's complaints in the mid-1990s while he was in service, to the documented degenerative changes of his lower back in 2004, one would expect more significant findings than just mild degenerative processes.  As the VA examiner specifically commented on the Veteran's symptoms as documented in the records and provided adequate rationale based on medical knowledge, the Board finds the opinion deserves probative value.

However, the Board also affords some probative value to an August 2012 opinion provided by a private physician, Dr. K. Harkins.  Dr. Harkins reported that he had reviewed the Veteran's service treatment records and that he had treated the Veteran since August 2000.  Dr. Harkins opined that it was at least as likely as not that the Veteran's current back condition began while he served on active duty.  Dr. Harkins found it significant that the records clearly documented a chronic back condition during service and noted the Veteran's reports of self-medicating between 1999 and 2003, which were consistent with his records reflecting professional treatment.  Although Dr. Harkins did not provide an extensive rationale for the opinion, the Board finds it deserve some probative value as it was based on consideration of the evidence as well as the Veteran's competent and credible lay evidence.

In this respect, the Board finds the Veteran's lay statements, in connection with lay statements provided by his wife and his employer, also deserve significant probative value.  Arthritis is listed as a chronic disease under 38 C.F.R. § 3.309, and therefore, the Veteran's statements regarding continuity of symptomatology may be sufficient for purposes of establishing service connection in this case.  Walker, 708 F.3d at 1338.  Here, the Board finds the Veteran's testimony that he has continued to experience the same symptoms since active duty to be credible and supported by his wife's testimony as well as a March 2011 letter from his employer.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  Specifically, M. Roberts from Parkway Surgery Center reported that the Veteran had experienced increasing back pain during his time as an employee, which dated back to September 2001.

Therefore, resolving doubt in favor of the Veteran, the Board finds the probative, competent evidence is at least in relative equipoise as to whether lumbar degenerative joint disease (arthritis) and lumbar degenerative disk disease with facet arthropathy were incurred during active duty.  As such, service connection for lumbar degenerative disk disease with facet arthropathy is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for lumbar degenerative joint disease (arthritis) and lumbar degenerative disk disease with facet arthropathy is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


